  September 7, 2021
                      Case 1:21-cv-02332-LTB Document          6 Filed 09/10/21 USDC Colorado Page 1 of 1
                                              Legal Lawgic, Inc. fax 8885073434

   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                       FOR COURT USE ONLY
     HOWARD O. BERNSTEIN | SBN: 24476
     HOWARD O BERNSTEIN, P.C.
     1111 Pearl St Ste 203 Boulder, CO 803025163
    TELEPHONE NO.: (303) 494-3321 | FAX NO. | E-MAIL ADDRESS (Optional): TONYA@BERNSTEINATTORNEY.COM
      ATTORNEY FOR (Name): Plaintiff: MICHAEL HUPFER



    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO
    STREET ADDRESS:

     MAILING ADDRESS:
    CITY AND ZIP CODE:

              BRANCH NAME: FOR   THE DISTRICT OF COLORADO
       PLAINTIFF: MICHAEL HUPFER                                                                              CASE NUMBER:


    DEFENDANT: CAROLINE KAUFMAN AND MARY HOGAN                                                                21-CV-02332-LTB

                                                                                                              Ref. No. or File No.:
       PROOF OF SERVICE                                                                                                               HUPFER


  AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
  I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
    SUMMONS; COMPLAINT                                                                                                                ** BY FAX **
                  PARTY SERVED:               CAROLINE KAUFMAN
  DATE & TIME OF DELIVERY:                    9/3/2021
                                              7:57 PM
ADDRESS, CITY, AND STATE:                     3020 Dona Emilia Dr
                                              Studio City, CA 916044303

    PHYSICAL DESCRIPTION:                     Age: 46 - 50    Weight: 121-140 Lbs                      Hair: Brown
                                              Sex: Female     Height: 5'1 - 5'6                        Eyes: Brown
                                              Skin: Caucasian     Marks:

MANNER OF SERVICE:
  Personal Service - By personally delivering copies.

WITNESS FEES:
  Were offered or demanded and paid: $ .00.




  Fee for Service: $ 90.00                I declare under penalty of perjury under the laws of the
    County: LOS ANGELES                   United States that the foregoing information contained
    Registration No.: 2013190921          in the return of service and statement of service fees is
     Legal Lawgic, Inc.                   true and correct and that this declaration was executed
     2910 S. Archibald Avenue, Suite A236 on September 7, 2021.
     Ontario, CA 91761
     (909) 360-8163
     Ref: HUPFER
                                                                                       Signature:
                                                                                                           MARK SHURLOCK

                                                               PROOF OF SERVICE                                                                 DefaultProof/LL24544
